IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,488-03


EX PARTE RONALD WAYNE SCHOFIELD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06CR3089-83
IN THE 10th  DISTRICT COURT FROM GALVESTON COUNTY 


Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
failure to register as a sex offender and sentenced to imprisonment for eleven years. 
	The Galveston County District Clerk's office sent this application to this Court as a
supplement to Applicant's prior writ application.  That prior application had been dismissed by this
Court as non-compliant prior to this application being filed in the county.  Therefore, this application
is a new filing, not a supplement and needs to be processed by the county as a newly filed 11.07
application.  The habeas record has therefore been forwarded to this Court prematurely. We remand
this application to Galveston County to allow the State an opportunity to respond to the application
and allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
Filed:  September 22, 2010
Do not publish